                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE



Rebecca Pratt

    v.                                    Civil No. 18-cv-966-LM
                                          Opinion No. 2020 DNH 030
Andrew Saul1, Commissioner,
U.S. Social Security
Administration


                              O R D E R

    Pursuant to 42 U.S.C. § 405(g), Rebecca Pratt seeks

judicial review of the decision of the Commissioner of the

Social Security Administration denying her application for

disability insurance benefits.   Pratt moves to reverse the

Commissioner’s decision, contending that the Administrative Law

Judge (“ALJ”) erred by assigning improper weight to the medical

opinions in the record, improperly evaluating Pratt’s subjective

descriptions of her symptoms, and providing an incomplete

hypothetical to the vocational expert.    The Administration moves

to affirm the Commissioner’s decision.    For the reasons

discussed below, the decision of the Commissioner is affirmed.




    1  On June 17, 2019, Andrew Saul was sworn in as Commissioner
of Social Security. Pursuant to Fed. R. Civ. P. 25(d), he
automatically replaces the nominal defendant, Nancy A. Berryhill,
who had been Acting Commissioner of Social Security.
                          STANDARD OF REVIEW

    In reviewing the final decision of the Commissioner under

Section 405(g), the court “is limited to determining whether the

ALJ deployed the proper legal standards and found facts upon the

proper quantum of evidence.”    Nguyen v. Chater, 172 F.3d 31, 35

(1st Cir. 1999); accord Seavey v. Barnhart, 276 F.3d 1, 9 (1st

Cir. 2001).   The court defers to the ALJ’s factual findings as

long as they are supported by substantial evidence.      42 U.S.C.

§ 405(g); see also Fischer v. Colvin, 831 F.3d 31, 34 (1st Cir.

2016).   “Substantial-evidence review is more deferential than it

might sound to the lay ear: though certainly ‘more than a

scintilla’ of evidence is required to meet the benchmark, a

preponderance of evidence is not.”     Purdy v. Berryhill, 887 F.3d

7, 13 (1st Cir. 2018) (citation omitted).      Rather, the court

“must uphold the Commissioner’s findings if a reasonable mind,

reviewing the evidence in the record as a whole, could accept it

as adequate to support her conclusion.”     Id. (citation, internal

modifications omitted).



                  DISABILITY ANALYSIS FRAMEWORK

    To establish disability for purposes of the Social Security

Act, a claimant must demonstrate an "inability to engage in any

substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected

                                   2
. . . to last for a continuous period of not less than 12

months."   42 U.S.C. § 423(d)(1)(A).       The Commissioner has

established a five-step sequential process for determining

whether a claimant has made the requisite demonstration.           20

C.F.R. § 404.1520(a)(4); see also Bowen v. Yuckert, 482 U.S.

137, 140 (1987).   The claimant “has the burden of production and

proof at the first four steps of the process.”        Freeman v.

Barnhart, 274 F.3d 606, 608 (1st Cir. 2001).        The first three

steps are: (1) determining whether the claimant is engaged in

substantial gainful activity; (2) determining whether she has a

severe impairment; and (3) determining whether the impairment

meets or equals a listed impairment.        20 C.F.R. §

404.1520(a)(4)(i)-(iii).

    If the claimant meets her burden at the first three steps

of the sequential analysis, an ALJ assesses the claimant’s

residual functional capacity (“RFC”), which is a determination

of the most a person can do in a work setting despite the

limitations caused by her impairments.        Id. §§ 404.1520(e),

1545(a)(1).   At the fourth step of the sequential analysis, the

ALJ considers the claimant’s RFC in light of her past relevant

work.   Id. § 404.1520(a)(4)(iv).       If the claimant can perform

her past relevant work, the ALJ will find that the claimant is

not disabled.   See id.    If the claimant cannot perform her past

relevant work, the ALJ proceeds to the fifth step, at which it

                                    3
is the Administration’s burden to show that jobs exist in the

economy which the claimant can do in light of her RFC.    See id.

§ 404.1520(a)(4)(v).


                            BACKGROUND

    A detailed recital of the factual background can be found

in Pratt’s statement of facts (doc. no. 7-2) as supplemented by

the Commissioner’s statement of facts (doc. no. 9).    The court

provides a brief summary of the case here.

    Pratt filed an application for disability insurance

benefits on October 12, 2016, initially alleging a disability

onset date of November 7, 2011.   Pratt alleged that she was

disabled due to depression, anxiety, and fibromyalgia.    Her last

insured date was June 30, 2014.

    After the Administration denied Pratt’s application, Pratt

requested a hearing before an ALJ.    The ALJ held a hearing on

November 7, 2017, at which Pratt amended her alleged disability

onset date to June 30, 2014, the same date as her date last

insured.   Consulting physician Dr. John Pella testified at the

hearing.   Because medical records relating to Pratt’s

psychological condition had not been provided to the consulting

psychologist scheduled to testify that day, the ALJ continued

the hearing.




                                  4
       The ALJ held a second hearing on March 29, 2018.   Pratt

testified at the second hearing, as did consulting psychologist

Dr. Richard Anderson and impartial vocational expert Whitney J.

Eng.

       The ALJ issued an unfavorable decision on April 18, 2018.

He found that Pratt had a combination of severe impairments

consisting of depression, dysthymia, and fibromyalgia.      The ALJ

did not find that Pratt had medically determinable impairments

due to symptoms of anxiety.

       In addition, the ALJ found that Pratt had the residual

functional capacity to perform light work as defined at 20

C.F.R. § 404.1567(b), except that she was limited to simple,

routine tasks.    Admin. Rec. at 16.   The ALJ further found that

Pratt could not tolerate exposure to extreme temperatures or to

dust, odor, fumes, or respiratory irritants.     Id.   In assessing

Pratt’s RFC, the ALJ found that Pratt’s testimony regarding the

intensity, persistence, and limiting effects of her reported

symptoms was not consistent with the medical evidence of record.

The ALJ relied on the testimony of Drs. Pella and Anderson and

gave little weight to the medical opinion of treating physician

Dr. Girish Joshi.

       In response to hypothetical questions posed by the ALJ,

Eng, the impartial vocational expert, testified to her opinion

that a person with Pratt’s age, education, past work experience,

                                  5
and RFC could perform the job duties of a retail marker, a

cleaner/housekeeper, and a café attendant.       Based on this

testimony, the ALJ found at Step Five of the sequential process

that Pratt was not disabled for purposes of the Social Security

Act.

       On September 6, 2018, the Appeals Council denied Pratt’s

request for review.       In consequence, the ALJ’s decision became

the Administration’s final order for purposes of judicial

review.   20 C.F.R. § 422.210(a); see also, e.g., Sims v. Apfel,

530 U.S. 103, 107 (2000).       This action followed.


                                DISCUSSION

       Pratt raises three broad claims of error on appeal.       She

argues that the ALJ erred in: (1) weighing the medical opinions

in the record; (2) evaluating Pratt’s subjective complaints; and

(3) posing hypothetical questions to the vocational expert.            The

court addresses each argument below.



I.     Medical Opinions

       Pratt contends that the ALJ erred in weighing the medical

opinions in the record.       Specifically, Pratt argues that the

ALJ: (1) erroneously afforded relatively lower weight to

treating physician Dr. Joshi’s opinion than to that of

consulting physician Dr. Pella and erroneously adopted a portion



                                     6
of Dr. Pella’s opinion; and (2) erroneously failed to consider a

portion of consulting psychologist Dr. Anderson’s opinion.

    “An ALJ is required to consider opinions along with all

other relevant evidence in a claimant’s record.”    Ledoux v.

Acting Comm’r, Soc. Sec. Admin., Case No. 17-cv-707-JD, 2018 WL

2932732, at *4 (D.N.H. June 12, 2018).    “Medical opinions are

statements from acceptable medical sources that reflect

judgments about the nature and severity of [the claimant’s]

impairment(s), including [the claimant’s] symptoms, diagnosis

and prognosis, what [the claimant] can still do despite

impairment(s), and [the claimant’s] physical or mental

restrictions.”   20 C.F.R. § 404.1527(a)(1).

    The ALJ analyzes the opinions of state agency consultants,

treating sources, and examining sources under the same rubric.

See id.; 20 C.F.R. § 404.1527(c).    The ALJ must consider “the

examining relationship, treatment relationship (including length

of the treatment relationship, frequency of examination, and

nature and extent of the treatment relationship), supportability

of the opinion by evidence in the record, [and] consistency with

the medical opinions of other physicians,” along with the

doctor’s expertise in the area and any other relevant factors.

Johnson v. Berryhill, No. 16-cv-375-PB, 2017 WL 4564727, at *5

(D.N.H. Oct. 12, 2017).




                                 7
    A. Drs. Joshi and Pella

    Dr. Joshi began treating Pratt in June 2014.          Admin. Rec.

at 43, 596.   However, the records of Pratt’s consultations with

Dr. Joshi from June 2014 through May 2015 were lost and were not

available for the Administration’s review in connection with

Pratt’s application for benefits.       Id. at 68, 394.    The first

available record of those consultations dates from June 22,

2015, when Pratt presented for treatment in connection with

hives and depression.     Id. at 398.

    In October 2017, Dr. Joshi filled out a form provided to

him by Pratt’s counsel.     Id. at 801-805.    By checking boxes on

the form, Dr. Joshi expressed his opinion that Pratt was unable

to stand for more than five minutes without needing to sit or

move, that she could sit and stand or walk for less than two

hours in an eight-hour work day, and that she could walk less

than a city block without rest.     Dr. Joshi opined that Pratt

could rarely lift three pounds, rarely look up, rarely hold her

head in a static position, and only occasionally turn her head

to the left or right.     Dr. Joshi opined that Pratt could

occasionally twist her body, rarely stoop or bend, and never

crouch or climb.   Dr. Joshi checked a box on the form indicating

his opinion that Pratt’s impairments had “existed since the

claimant’s alleged onset date of 6/30/2014.”       Id. at 801.




                                   8
    Dr. Joshi’s progress notes from Pratt’s June 22, 2015,

consultation (the earliest in the record) do not indicate that

Pratt reported any pain-related symptoms at that time.       Id. at

398-400.    His progress notes from June 29, 2015, through

December 21, 2017 (the most recent in the record) do indicate,

however, that over that 30-month period Pratt periodically

reported pain symptoms, and that over that time she reported

such symptoms with progressively increasing frequency and

severity.   Id. at 286-397, 861-906.   The earliest indication in

Dr. Joshi’s notes that he believed Pratt might suffer from

fibromyalgia occurred on October 28, 2015.    Id. at 367.

    Notwithstanding Dr. Joshi’s medical opinion of October

2017, his contemporaneously maintained progress notes contain no

suggestion prior to 2017 of any impairment in Pratt’s ability to

walk, sit, stand, move her neck, or otherwise move her body.

Id. at 286-400.   Indeed, throughout the period from June 22,

2015, through December 6, 2017, Dr. Joshi repeatedly recorded

his affirmative impressions that Pratt’s gait was “normal”

and/or that she had normal motor strength in all of her

extremities, including her legs, id. at 287, 293, 297, 309, 313,

322, 333, 340, 347, 356, 360, 871, 877, 881, 886, 897, 901, 922,

and that she had the “full range of movement” in her neck and/or

that her neck was “supple,” id. at 286, 293, 296, 309, 321, 333,




                                  9
340, 347, 356, 359, 371, 374, 379, 382, 385, 388, 392, 396, 877,

881, 885, 897, 922.

      Following review of all available medical records bearing

on Pratt’s claimed physical impairments, consulting physician

Dr. Pella opined that the records were not sufficiently complete

to support any conclusion regarding Pratt’s RFC as of her date

last insured of June 30, 2014, which was also her alleged

disability onset date.   Id. at 71-72.   Dr. Pella noted that

there were no available medical records of Pratt’s physical

condition between approximately 2009 and her date last insured,

and that the available records from 2009 and earlier did not

suggest the existence of potentially disabling impairments.     Id.

Dr. Pella further noted that the available records from June

2015 and later likewise did not suggest the existence of

potentially disabling impairments as of June 2014.   Id.

      Asked to assume that Pratt suffered from fibromyalgia as of

her date last insured, Dr. Pella opined arguendo that on or

before June 30, 2014, Pratt would have been capable of

performing work at the light exertional level.   Id. at 72-74.

In support of his opinion, Dr. Pella noted Pratt’s reported pain

symptoms began becoming significant in or around October 2015.

Id.   He further noted that Pratt’s prescriptions for pain

medication suggested that her pain symptoms increased in

severity over time, further suggesting that they were less

                                 10
severe prior to the date Dr. Joshi’s available records begin.

Id.

      When asked whether Pratt’s pain symptoms might interfere

with her ability to stay on task, Dr. Pella declined to answer

the question, noting that any recently reported impairment in

her ability to concentrate could as easily be caused by her

recent regimen of prescribed opioid medications as by her pain

symptoms.   Id. at 74.    Dr. Pella further noted that Pratt had

recently been diagnosed with respiratory problems, apparently

due to having been a cigarette smoker.     Id. at 74-76.    In light

of those problems, Dr. Pella opined that Pratt should be

limited—apparently currently rather than as of her date last

insured—to occasional exposure to irritants, dust, odors, fumes,

respiratory irritants, and extremes of temperature.        Id.

      Pratt contends that the ALJ erred in giving greater weight

to Dr. Pella’s opinion than to Dr. Joshi’s opinion regarding her

physical limitations.     She further assigns error to the ALJ’s

adoption of Dr. Pella’s opinion that, as of her date last

insured, Pratt could have been capable of performing work at the

light exertional level.

      “[T]reating physicians' opinions are ordinarily accorded

deference in Social Security disability proceeding.”       Richards

v. Hewlett–Packard Corp., 592 F.3d 232, 240 n. 9 (1st Cir.2010).

This is because “these sources are likely to be the medical

                                   11
professionals most able to provide a detailed, longitudinal

picture of [the claimant’s] medical impairment(s) and may bring

a unique perspective to the medical evidence that cannot be

obtained from the objective medical findings alone or from

reports of individual examinations, such as consultative

examinations or brief hospitalizations.”   20 C.F.R. §

416.927(c)(2).   A treating-source opinion is entitled to

controlling weight if it is “well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is

not inconsistent with the other substantial evidence in [the

claimant’s] case record.”   20 C.F.R. § 416.927(c)(2).

     If, however, the treating-source opinion conflicts with

other opinions in the record, the ALJ “may reject the opinion of

the treating physician so long as an explanation is provided and

the contrary finding is supported by substantial evidence.”

Tetreault v. Astrue, 865 F. Supp. 2d 116, 125 (D. Mass. 2012)

(internal quotation marks, citation omitted).2   Moreover, where a

consulting physician’s opinion is more consistent with the

medical evidence of record than the opinion of a treating

physician, an ALJ may appropriately afford the consulting

physician’s opinion greater weight than that of the treating



     2 An ALJ must give “good reasons” for rejecting a treating
source’s opinion. 20 C.F.R. § 416.927(c)(2); see also Polanco–
Quinones v. Astrue, 477 Fed. Appx. 745, 746 (1st Cir. 2012)
(unpublished disposition).

                                 12
physician.     Berrios Lopez v. Sec'y of Health & Human Servs., 951

F.2d 427, 431 (1st Cir. 1991); Margarita Aleksandrov

Sokolovskaya v. Colvin, 187 F. Supp. 3d 324, 334 (D. Mass.

2016).   Finally, where a consulting physician’s opinion

regarding a claimant’s RFC is grounded in medical evidence, the

consulting physician’s opinion constitutes substantial evidence

upon which an ALJ may properly rely in making an RFC assessment.

Rodriguez v. Sec'y of Health & Human Servs., 893 F.2d 401, 403

(1st Cir. 1989).

    Here, the ALJ explained that he afforded little relative

weight to Dr. Joshi’s opinion regarding the limitations

affecting Pratt’s ability to work as of her date last insured

because they were not consistent with the available medical

evidence.    Admin. Rec. at 18.   The ALJ specifically noted that

Dr. Joshi’s opinion was not grounded in contemporaneous records

of Pratt’s physical condition as of her date last insured, and

that the available records did not reflect any of the

limitations Dr. Joshi ascribed to Pratt even at much later

dates.   Id.   The ALJ further noted that Dr. Pella’s assessment

of Pratt’s physical RFC was consistent with the available

records.    Id.

    Pratt has not shown that the ALJ erred either in affording

relatively greater weight to Dr. Pella’s opinion than to Dr.

Joshi’s or in relying on Dr. Pella’s opinion as substantial

                                   13
evidence supporting his assessment of Pratt’s RFC.    To the

contrary, the ALJ provided specific, legitimate, and convincing

grounds for his conclusions that Dr. Joshi’s opinion was

inconsistent with available medical evidence and that Dr.

Pella’s opinion was consistent with the evidence.     It follows

that the ALJ deployed the proper legal standards and based his

conclusions on substantial medical evidence of record.        No

grounds therefore exist for disturbing the Commissioner’s final

decision based on the ALJ’s determinations regarding the

credibility and relative weight of Drs. Joshi and Pella’s

opinions.



    B. Dr. Anderson

    Following review of all available medical records bearing

on Pratt’s claimed physical impairments, consulting psychologist

Dr. Anderson opined that, as of her date last insured, Pratt

would have had mild impairments in interacting with others, and

moderate limitations in concentration, persistence, and pace and

in adapting and managing herself.     Admin. Rec. at 32-33.    Dr.

Anderson expressly declined to quantify those impairments in

terms of functional limitations on Pratt’s ability to work.        Id.

at 33, 34.   However, in response to a question posed by the ALJ,

Dr. Anderson expressed doubt that Pratt’s impairments would have




                                 14
been sufficiently severe to limit her to only simple, routine

tasks.    Id. at 33.

      On the basis of Dr. Anderson’s refusal to quantify Pratt’s

mental impairments in terms of functional limitations, Pratt now

assigns error to the ALJ’s inclusion of a limitation to simple,

routine tasks in his assessment of Pratt’s RFC.    However, it is

difficult to understand how the ALJ’s inclusion in Pratt’s RFC

of a greater limitation than that clearly supported by the

medical evidence could have caused her any harm.    It is the

claimant’s burden to show that an ALJ’s purported error resulted

in prejudice to her, Shinseki v. Sanders, 556 U.S. 396, 409

(2009), and here Pratt has not made any attempt to meet that

burden.    Indeed, nothing in the record suggests any possibility

that Pratt could have been found disabled had the ALJ not

assessed her RFC as containing the limitation to simple, routine

tasks.    The ALJ’s inclusion of that limitation in his assessment

of Pratt’s RFC therefore provides no ground for disturbing the

Commissioner’s final decision.    See, e.g., Ward v. Comm'r of

Soc. Sec., 211 F.3d 652, 656 (1st Cir. 2000).



II.   Pratt’s Subjective Complaints

      At the second hearing before the ALJ, Pratt testified

regarding her physical and psychological condition.   Admin. Rec.

at 45-55.    Specifically, she testified that in 2009 she began

                                  15
experiencing anxiety and panic attacks, and that from 2014

onwards she rarely left her home due to anxiety, depression, and

symptoms of pain.   Id.   She further testified that her symptoms

included fatigue, inability to sustain mental or physical

activity, inability to concentrate, disturbed sleep, anxiety,

panic attacks, depression, anger, suicidal thoughts, restless

leg syndrome, hives, fibromyalgia, and high blood pressure.         Id.

    Pratt now argues that the ALJ improperly discredited her

subjective testimony.     Notably, she does not offer any argument

that had the ALJ fully credited her testimony, he would have

assessed her RFC any differently.       Nevertheless, she assigns

error to the ALJ’s finding that her statements concerning the

intensity, persistence, and limiting effects of her symptoms

were “inconsistent because there is very little medical evidence

documented in the record prior to the expiration of insured

status that supports her allegations.”       Id. at 17.   Pratt

contends that the ALJ’s finding was erroneous because the ALJ

failed to consider her explanation for the absence of medical

records.

    At the second hearing, Pratt offered testimony regarding a

gap in her medical records from approximately 2009 through 2015.

Pratt explained that although she had begun consulting with Dr.

Joshi in June 2014, he subsequently moved offices, resulting in




                                   16
the loss of all records of her consultations with him between

June 2014 and June 2015.   Id. at 42-45.

    Nothing in the ALJ’s opinion suggests that he disregarded

Pratt’s explanation for the missing records.   Because the gap in

records of treatment for Pratt’s symptoms extended from 2009 to

2015, and because Pratt’s explanation addressed only the absence

of records from June 2014 (the month of her date last insured)

through May 2015, the absence of medical records suggests that

Pratt did not consistently seek medical treatment for her

allegedly disabling conditions prior to her date last insured,

notwithstanding her proffered explanation for the lost records.

    Moreover, the gap in Pratt’s medical records is not the

sole explanation the ALJ offered for his finding regarding

Pratt’s testimony.   The ALJ additionally found that the

chronologically “remote” medical evidence of record was

inconsistent with Pratt’s subjective testimony.   Id. at 18.

Specifically, the ALJ noted the absence of clinical findings

that Pratt suffered from acute distress at any time prior to her

date last insured, and further noted that Pratt’s mental status

exams of record were generally unremarkable.   Id.

    The court agrees with Pratt that the ALJ was required to

consider her subjective testimony regarding the intensity,

persistence, and limiting effects of her symptoms in assessing

her RFC.   Coskery v. Berryhill, 892 F.3d 1, 4 (1st Cir. 2018);

                                 17
see also 20 C.F.R. § 404.1529(c)(3); S.S.R. 16-3p.    The record

establishes that the ALJ fully complied with his obligation to

do so.   Admin. Rec. at 17-18.   The ALJ’s findings regarding the

credibility of Pratt’s subjective testimony therefore provide no

ground for disturbing the Commissioner’s final decision.



III. Hypothetical Questions Posed to the Vocational Expert

    At the second hearing, the ALJ asked Eng, the vocational

expert, whether jobs existed in the national economy which could

be performed by a person with Pratt’s age, education, past work

experience, and RFC.   In his hypothetical questions, the ALJ

characterized Pratt’s RFC as limiting her to the light

exertional level, to simple and routine tasks, and to never

being exposed “to dust, odors and fumes, or extreme cold or

extreme heat.”   Admin. Rec. at 56-57.   Noting that the ALJ

assessed Pratt’s RFC as containing a limitation prohibiting

exposure to “dust, odor, fumes, or respiratory irritants,” id.

at 16 (emphasis supplied), Pratt now assigns error to the ALJ’s

failure to include “respiratory irritants” in the hypotheticals

he posed to Eng.   Pratt argues that the purported error was not

harmless because the evidence of record does not “clarify the

impact of this additional limitation” on the availability of

jobs Pratt was capable of performing.




                                  18
    Pratt’s argument is not persuasive.    The court acknowledges

that “in order for a vocational expert's answer to a hypothetical

question to be relevant, the inputs into that hypothetical must

correspond to conclusions that are supported by the outputs from

the medical authorities.”   Arocho v. Sec'y of Health & Human

Servs., 670 F.2d 374, 375 (1st Cir. 1982).   Here, the ALJ

included a limitation prohibiting exposure to the respiratory

irritants “dust, odor, and fumes” in his hypothetical questions,

effectively incorporating the assessed limitation.   Moreover,

nothing in the Dictionary of Occupational Titles’ entries for the

occupations of retail marker, cleaner/housekeeper, or café

attendant suggests that the duties of those positions require an

ability to tolerate exposure to respiratory irritants in general.

D.O.T. 209.587-034; D.O.T. 311.677-010; D.O.T. 323.687-014.      Even

if the failure to include the phrase “respiratory irritants” in

the hypothetical questions were deemed erroneous, such error

would therefore necessarily have been harmless.   See, e.g.,

Dixson v. Colvin, Case No. 2:13-CV-165-GZS, 2014 WL 1569530, at

*5 (D. Me. Apr. 18, 2014); see also Ward, 211 F.3d at 656.



                            CONCLUSION

    For the foregoing reasons, Pratt’s motion to reverse (doc.

no. 7) is denied, and the Commissioner’s motion to affirm (doc.




                                 19
no. 8) is granted.   The clerk of the court shall enter judgment

in accordance with this order and close the case.

      SO ORDERED.



                              __________________________
                              Landya McCafferty
                              United States District Judge

March 3, 2020

cc:   Counsel of Record




                                 20
